149 Ga. App. 33 (1979)
253 S.E.2d 431
DENT
v.
THE STATE.
57151.
Court of Appeals of Georgia.
Submitted January 16, 1979.
Decided February 9, 1979.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
BIRDSONG, Judge.
Glenn Alvin Dent was convicted of burglary and sentenced to serve ten years. Following the denial of his motion for new trial based upon the general grounds, Dent brought this appeal urging the same grounds. Held:
There is no dispute that the service station in question was burglarized. A police officer testified that he saw Dent inside the bay area of the station and made efforts to avoid detection. When the officer attempted to arrest Dent, Dent resisted and fled the scene. Opposed to this testimony, the appellant testified that he was at the service station to use a public pay phone and was outside the building and never inside. He ran only because he was afraid of the police officer's accusations.
As to the general grounds, this court is bound by the "any evidence" rule and must accept the state's version of the evidence, as was done by the jury and the trial judge. Rhodes v. State, 239 Ga. 257, 259 (236 SE2d 609); Dunn v. State, 141 Ga. App. 853 (1) (234 SE2d 687). The evidence relating to the reason for the appellant's presence at the scene of the burglary was in conflict, the jury resolved that issue against the appellant, and the evidence adequately supports the verdict of the jury. Griffin v. State, 237 Ga. 532 (228 SE2d 908). There is no merit in any of the enumerations based upon the general grounds.
Judgment affirmed. Quillian, P. J., and Smith, J., concur.